Title: To Alexander Hamilton from John Chaloner, 12 February 1784
From: Chaloner, John
To: Hamilton, Alexander


Philada. Febry 12th 1784
Dear Sir
Your two favours of the fifth & Eighth Instant are both reced, the latter covering Mr Carters power of Attorney to you. The utillity of another bank to the Mercantile Interest is very evident the rapid progress of the New one has already in some Instances dictated to the Old. I will mention a Case. On application with your power of Attorney to me, I was told it was irregular & could not receive the Dividends on Mr Carters Shares untill his power was lodg’d. I informd them I was sorry they did not inform me of this, when I enquired of them what authority was necessary, to enable me to receive the devidents on those Shares—that you had done all that they informd me was requisite, & was now drawing on me for the money—a bill for a part had come to hand. Mr Willing said it could not be help’d, but I must get the power, & in the mean time if I required it he would pay the draft. I told him on that Account it was not material, here ended the matter. Some few days afterwards, when the subscribers to the New bank were in No Sufficient to choose directors, I waited on them with a letter from Mr Peter Colt, in favour of whom J. Wadsworth had executed & lodg’d at the bank a power of Attorney. Colts letter was to the Cashier, informing that J Wadsworth had wrote him that he executed & lodged a power of Attorney at the bank for him to receive his dividend on his Shares of Stock & in consequence thereof had drawn on him the Cashier in favour of me for the amt of J Wadsworths dividend, on his several shares, it was immediately accepted, & the dividends placed to my Credit, & altho then I had not received nor heard nothing from you respecting Mr Carters power, they offerd to place his shares also to my Credit. Both your drafts are come to hand & duly honourd. The Subscriptions in both banks are nearly compleated. Both are under the auspices of Wealthy Merchants. The Stockholders to the New One are most Numerous, and composed generally of People who have but little Interest in the Old One, a very great proportion are Men distinguished from neutrality in the late Contest: Many of them have been punishd for Tories. I think they will equal the Old bank in business & their directors are Men of the first Rank of Merchants before the war. After their Subscriptions were so Numerous as to render their Success beyond a doubt, I subscribed 8 Shares for Mr Church & 2 for myself. I think both Wadsworth & him would wish to be Interested especially as the Old Bank will at their pleasure augment & increase their Subscriptions it is next to impossiable for them to continue their influence if necessary. If they pursue their Scheme of bankg in New York & should want their bills taken up here, they Stand a Chance of makg better terms if two are established & they Interestd in both than with one only & both will I doubt not share equal dividends to what the Old has already done. I congratulate you on Mr Church’s reception with his Family in London, Mrs Chaloner joins me in Compliments to Mrs Hamilton & I remain Dr Sir   Your most Obdt Servt
Alexr Hamilton Esqr
